Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154716(19)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154716
  v                                                                COA: 333566
                                                                   Wayne CC: 11-005203-FC
  KEVIN LAMAR HILL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of former defense counsel to extend the
  time for filing a response pursuant to this Court’s order of September 12, 2017, is
  GRANTED. The response will be accepted as timely filed if submitted on or before
  October 24, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 13, 2017

                                                                              Clerk